Case 5:18-cr-00258-EJD Document 587-3 Filed 11/20/20 Page 1 of 4




    Exhibit 59
              Case 5:18-cr-00258-EJD Document 587-3 Filed 11/20/20 Page 2 of 4




KATHERINE TREFZ
  (202) 434-5038
  ktrefz@wc.com




                                              May 6, 2020

   Via Email

   Ms. Vanessa Baehr-Jones, Esquire
   Mr. John C. Bostic, Esquire
   Mr. Robert Leach, Esquire
   Mr. Jeffrey Schenk, Esquire
   Assistant United States Attorneys
   United States Attorney’s Office
   Northern District of California
   150 Almaden Blvd. Suite 900
   San Jose, CA 95113

             Re:    United States v. Elizabeth Holmes and Ramesh “Sunny” Balwani
                    No. CR-18-00258-EJD (N.D. Cal.)

   Dear Counsel:

           We write to follow up on our March 12, 2020, letter regarding the government’s March
   6, 2020 Rule 16(a)(1)(G) disclosures. As we stated in the March 12 letter, the disclosures are
   plainly deficient, particularly as to percipient witnesses whose testimony may also cover topics
   and/or opinions that fall within Federal Rule of Evidence 702. Please supplement the disclosure
   as promptly as possible.

          We reiterate the requests that remain outstanding from our March 12 letter and, based on
   the subsequent disclosure of additional memoranda and material, make additional requests.

             1. Pursuant to Rule 16, Brady, Giglio, and the Jencks Act, please provide the
                following with respect to Dr. Master:
                a. All communications of Dr. Master with respect to Theranos, including but not
                    limited to:
                    i. Communications between Dr. Master and members of the media, including
                        but not limited to John Carreyrou, producers and journalists of the The
                        Dropout podcast, Abigail Tracy of Vanity Fair, and Nick Stockton of Wired;
        Case 5:18-cr-00258-EJD Document 587-3 Filed 11/20/20 Page 3 of 4




Vanessa Baehr-Jones, Esq., et al.
May 6, 2020
Page 2

              ii. Communications between Dr. Master and others regarding the August 2016
                   AACC presentation and panel with Ms. Holmes (including communications
                   that occurred both before and after that event);
              iii. Communications between Dr. Master and others regarding Theranos’
                   submissions to Clinical Chemistry; and
              iv. Communications between Dr. Master and competitors of Theranos, including
                   but not limited to Sonora Quest and LabCorp.
           b. Any contracts between Dr. Master and competitors of Theranos, including but not
              limited to Sonora Quest and LabCorp.
           c. Any payments by competitors of Theranos, including but not limited to Sonora
              Quest and LabCorp, to Dr. Master.

       2. With respect to the disclosures for Dr. Linnerson:
             a. Please define “problem” and disclose the basis for Dr. Linnerson’s opinion
                 that his practice has “never had a problem” with Sonora Quest and LabCorp.

       3. With respect to the disclosures for Dr. Zachman:
             a. Please define “problems” and disclose the basis for Dr. Zachman’s opinion
                 that she “has never had any other problems with hCG tests.”

       4. With respect to the disclosures regarding Ms. Embry, and based on the subsequent
          disclosure of Ms. Embry’s Memorandum of Interview:
              a. Please disclose the patients referenced in Ms. Embry’s disclosure.
              b. Please disclose the basis for Ms. Embry’s opinion that she never experienced
                 any clinical errors with the lab results of Sonora Quest and LabCorp.
              c. Please disclose the time period of the Sonora Quest errors referenced in Ms.
                  Embry’s Memorandum of Interview. See US-REPORTS-0014802 at 14802-
                  14803.

       5. With respect to the disclosures regarding Dr. Szmuc:
             a. Please explain Dr. Szmuc’s opinion as to the nature and type of “red flags”
                 that would be indicated by the last two sentences on page 3. For example,
                 will Dr. Szmuc opine that the conditions listed indicate a red flag with respect
                 to the pregnancy or the accuracy of the test?

       6. With respect to the disclosures regarding Dr. Asin:
             a. Please disclose definitions for “diabetic tests” and “protein” tests.
             b. The disclosure lists several types of tests as the subject of potential testimony
                 but only provides opinions as to PSA and HIV. Please disclose any opinions
                 Dr. Asin may provide with respect to “diabetic tests” and “protein and
                 calcium tests.”
             c. Please disclose the basis for Dr. Asin’s qualifications to opine on HIV test
                 results.
             d. Disclose the basis for Dr. Asin’s opinion that an “HIV test result showing
                 that it was reactive for HIV 1+2 antibodies, but non-reactive for HIV 1
                 antibody and HIV 2 antibody, separately, did not make any sense.”
        Case 5:18-cr-00258-EJD Document 587-3 Filed 11/20/20 Page 4 of 4




Vanessa Baehr-Jones, Esq., et al.
May 6, 2020
Page 3

       7. With respect to the disclosures regarding Dr. Acharya:
             a. The disclosure indicates that Dr. Acharya “will testify about blood metabolic
                 panel (BMP) tests, and, among other things, the electrolyte analysis and
                 potassium analysis in these tests.” Please disclose what “other things” Dr.
                 Acharya may testify to regarding these tests.
             b. Please define and disclose the basis for Dr. Acharya’s opinion that “a BMP
                 test is not complicated.”
             c. Please disclose the patients referenced in Dr. Acharya’s disclosure, and the
                 basis for his opinion that the test result was not right.

       8. With respect to the disclosures regarding Dr. Page:
             a. The disclosure indicates that Dr. Page will testify regarding CBC tests but
                 does not identify any opinions regarding CBC tests. Please disclose any
                 opinions to which Dr. Page will testify regarding CBC.
             b. Please disclose the basis for Dr. Page’s opinion that he experienced a “high
                 quantity of abnormal A1C tests,” including his opinion that it was a “high
                 quantity” and his opinion that the tests were “abnormal.”

       9. Again, we note that only Dr. Zachman and Dr. Couvaras identified specific patients
          about whom they may provide testimony, and two others reference unnamed patients.
          If the other doctor witnesses will provide expert testimony regarding specific patients,
          including opining as to the test results of any particular patient, please disclose that
          testimony, including an identification of the patients.

       10. None of the disclosures provided in items 2 through 9 in the government’s letter
           identify specific documents that would provide the “bases and reasons for [the]
           opinions” listed. We have received documents for Dr. Asin. Please confirm that
           these are the only documents that provide the basis for his opinion. Please disclose
           any documents for the other fact/percipient witnesses that provide the “bases and
           reasons for [the] opinions” identified.


                                                                    Sincerely,



                                                                    Katie Trefz
 cc: Jeff Coopersmith, Esq. (by email)
